
	
		II
		Calendar No. 306
		111th CONGRESS
		2d Session
		H. R. 3113
		[Report No. 111–156]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of the Elk River in the State of West Virginia for study
		  for potential addition to the National Wild and Scenic Rivers System, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Upper Elk River Wild and Scenic Study
			 Act.
		2.Designation for
			 StudySection 5(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the
			 following:
			
				(
				)Elk River, West VirginiaThe approximate 5-mile segment of the Elk
				River from the confluence of the Old Field Fork and the Big Spring Fork in
				Pocahontas County to the Pocahontas and Randolph County
				line.
				.
		3.Study and
			 ReportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
			
				(
				)Elk River, West VirginiaNot later than 3 years after funds are made
				available to carry out this paragraph, the Secretary of Agriculture shall
				complete the study of the 5-mile segment of the Elk River, West Virginia,
				designated for study in subsection (a), and shall submit to Congress a report
				containing the results of the study. The report shall include an analysis of
				the potential impact of the designation on private lands within the 5-mile
				segment of the Elk River, West Virginia, or abutting that
				area.
				.
		4.Effect
			(a)Effect on access
			 for recreational activitiesConsistent with section 13 of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1284), nothing in the designation made by the
			 amendment in section 2 shall be construed as affecting access for recreational
			 activities otherwise allowed by law or regulation, including hunting, fishing,
			 or trapping.
			(b)Effect on state
			 authorityConsistent with
			 section 13 of the Wild and Scenic Rivers Act (16 U.S.C 1284), nothing in the
			 designation made by the amendment in section 2 shall be construed as affecting
			 the authority, jurisdiction, or responsibility of the several States to manage,
			 control, or regulate fish and resident wildlife under State law or regulations,
			 including the regulation of hunting, fishing, and trapping.
			
	
		March 2, 2010
		Reported without amendment
	
